The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2014

                                       No. 04-14-00368-CR

                                 John Christopher SPRINGALL,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. DC-5316
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant filed a motion to supplement the reporter’s record and to reset the date for the
filing of appellant’s brief because State’s Exhibit 3 was not included in the reporter’s record that
was filed on August 11, 2014. The court reporter filed State’s Exhibit 3 on August 25, 2014. It
is therefore ORDERED that appellant’s motion is GRANTED. Appellant’s brief must be filed
no later than September 24, 2014.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court